                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

  ROBERT E. ALLEN                                                      CIVIL ACTION
  VERSUS                                                               NO. 18-7678
  WARDEN KELLY                                                         SECTION “I”(4)


                                          ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the Chief United States Magistrate Judge, and the failure of any party to file

an objection to the Chief Magistrate Judge’s Report and Recommendation, hereby approves the

Report and Recommendation of the Chief United States Magistrate Judge and adopts it as its

opinion in this matter. Therefore,

       IT IS ORDERED that Robert E. Allen’s petition for issuance of a writ of habeas corpus

under 28 U.S.C. § 2241 is DISMISSED WITHOUT PREJUDICE for failure to exhaust

administrative remedies.

              New Orleans, Louisiana, this 9th day of January, 2019.




                                                   ____________________________________
                                                            LANCE M. AFRICK
                                                     UNITED STATES DISTRICT JUDGE
